Exhibit 21 SUBSIDIARIES OF TRANSOCEAN LTD. (as of December 31, 2010) Entity Name Jurisdiction 15375 Memorial Corporation Delaware Aguas Profundas, Limitada Angola Angola Deepwater Drilling Company (Offshore Services) Ltd. Cayman Islands Angola Deepwater Drilling Company (Operations) Ltd Cayman Islands Angola Deepwater Drilling Company Ltd Cayman Islands AngoSantaFe - Prestacao de Servicos Petroliferos, Limitada Angola Applied Drilling Technology Inc. Texas Arcade Drilling AS Norway Ashgrove Carriers Ltd. Liberia Asie Sonat Offshore Sdn Bhd Malaysia Blegra Asset Holdings Limited Cyprus Blegra Asset Management Limited Cyprus Blegra Financing Limited Cyprus Blegra Holdings Limited Cyprus Campeche Drilling Services Inc. Delaware Caspian Sea Ventures International, Ltd. British Virgin Islands Challenger Minerals (Accra) Inc. Cayman Islands Challenger Minerals (Celtic Sea) Limited British Virgin Islands Challenger Minerals (Ghana) Limited Ghana Challenger Minerals (Nigeria) Limited Nigeria Challenger Minerals (North Sea) Limited Scotland Challenger Minerals Inc. California Cliffs Drilling do Brasil Servicos de Petroleo S/C Ltda. Brazil Covent Garden - Servicos e Marketing, Sociedade Unipessoal Lda Portugal Deepwater Drilling II L.L.C. Delaware Deepwater Drilling L.L.C. Delaware Deepwater Pacific 1 Inc. British Virgin Islands Deepwater Pacific 2 Inc. British Virgin Islands Eaton Industries of Houston, Inc. Texas Elder Trading Co. Liberia Entities Holdings, Inc. Delaware Falcon Atlantic Ltd. Cayman Islands Fortress Energy Services LLC Oman Global Dolphin Drilling Company Limited India Global Marine Inc. Delaware Global Mining Resources, Inc. Philippines Global Offshore Drilling Limited Nigeria GlobalSantaFe (Africa) Inc. Cayman Islands GlobalSantaFe (Labuan) Inc. Malaysia GlobalSantaFe (Norge) AS Norway GlobalSantaFe Arctic Ltd. Nova Scotia GlobalSantaFe B.V. Netherlands GlobalSantaFe Beaufort Sea Inc. Delaware GlobalSantaFe C.R. Luigs Limited England GlobalSantaFe Campeche Holdings LLC Delaware GlobalSantaFe Caribbean Inc. California GlobalSantaFe Communications, Inc. Delaware GlobalSantaFe Corporate Services Inc. Delaware Exhibit 21 SUBSIDIARIES OF TRANSOCEAN LTD. (as of December 31, 2010) Entity Name Jurisdiction GlobalSantaFe de Venezuela Inc. Delaware GlobalSantaFe Deepwater Drilling LLC Delaware GlobalSantaFe Denmark Holdings ApS Denmark GlobalSantaFe Development Inc. California GlobalSantaFe do Brasil Ltda. Brazil GlobalSantaFe Drilling (N.A.) N.V. Netherlands Antilles GlobalSantaFe Drilling (South Atlantic) Inc. British Virgin Islands GlobalSantaFe Drilling Company Delaware GlobalSantaFe Drilling Company (Canada) Limited Nova Scotia GlobalSantaFe Drilling Company (North Sea) Limited England GlobalSantaFe Drilling Company (Overseas) Limited England GlobalSantaFe Drilling Mexico, S. de R.L. de C.V. Mexico GlobalSantaFe Drilling Operations Inc. Cayman Islands GlobalSantaFe Drilling Services (North Sea) Limited England GlobalSantaFe Drilling Trinidad LLC Delaware GlobalSantaFe Drilling Venezuela, C.A. Venezuela GlobalSantaFe Financial Services (Luxembourg) S.a.r.l. Luxembourg GlobalSantaFe GOM Services Inc. British Virgin Islands GlobalSantaFe Group Financing Limited Liability Company Hungary GlobalSantaFe Holding Company (North Sea) Limited England GlobalSantaFe Hungary Services Limited Liability Company Hungary GlobalSantaFe International Drilling Corporation Bahamas GlobalSantaFe International Drilling Inc. British Virgin Islands GlobalSantaFe International Services Inc. Panama GlobalSantaFe Leasing Corporation Bahamas GlobalSantaFe Leasing Limited British Virgin Islands GlobalSantaFe Mexico Holdings LLC Delaware GlobalSantaFe Nederland B.V. Netherlands GlobalSantaFe Offshore Services Inc. Cayman Islands GlobalSantaFe Operations (Australia) Pty Ltd Australia GlobalSantaFe Operations (BVI) Inc. British Virgin Islands GlobalSantaFe Operations (Mexico) LLC Delaware GlobalSantaFe Operations Inc. Cayman Islands GlobalSantaFe Overseas Limited Bahamas GlobalSantaFe Saudi Arabia Ltd. British Virgin Islands GlobalSantaFe Services (BVI) Inc. British Virgin Islands GlobalSantaFe Services (Egypt) LLC Egypt GlobalSantaFe Services Netherlands B.V. Netherlands GlobalSantaFe Servicios de Venezuela, C.A. Venezuela GlobalSantaFe South America LLC Delaware GlobalSantaFe Southeast Asia Drilling Pte. Ltd. Singapore GlobalSantaFe Tampico, S. de R.L. de C.V. Mexico GlobalSantaFe Technical Services Egypt LLC Egypt GlobalSantaFe Techserv (North Sea) Limited England GlobalSantaFe U.S. Drilling Inc. Delaware GlobalSantaFe U.S. Holdings Inc. Delaware GlobalSantaFe West Africa Drilling Limited Bahamas GSF Caymans Holdings Inc. Cayman Islands Exhibit 21 SUBSIDIARIES OF TRANSOCEAN LTD. (as of December 31, 2010) Entity Name Jurisdiction GSF Leasing Services GmbH Switzerland Hellerup Finance International Ireland Intermarine Services (International) Limited Bahamas Intermarine Services Inc. Texas Intermarine Servicos Petroliferos Ltda. Brazil International Chandlers, Inc. Texas Key Perfuracoes Maritimas Limitada Brazil Laterite Mining Inc. Philippines Minerales Submarinos Mexicanos S.A. Mexico Modi-Santa Fe India Limited India MSF Offshore Services India Private Limited India Nickel Development Inc. Philippines NRB Drilling Services Limited Nigeria Offshore Holdings Limited Cayman Islands Oilfield Services, Inc Cayman Islands Overseas Drilling Limited Cayman Islands P.T. Hitek Nusantara Offshore Drilling Indonesia P.T. Santa Fe Supraco Indonesia Indonesia Platform Capital N.V. Netherlands Antilles Platform Financial N.V. Netherlands Antilles PT Transocean Indonesia Indonesia R&B Falcon (A) Pty Ltd Western Australia R&B Falcon (Caledonia) Limited England R&B Falcon (Ireland) Limited Ireland R&B Falcon (M) Sdn. Bhd. Malaysia R&B Falcon (U.K.) Limited England R&B Falcon B.V. Netherlands R&B Falcon Deepwater (UK) Limited England R&B Falcon Drilling (International & Deepwater) Inc. LLC Delaware R&B Falcon Drilling Co. LLC Oklahoma R&B Falcon Drilling Limited LLC Oklahoma R&B Falcon Exploration Co., LLC Oklahoma R&B Falcon International Energy Services B.V. Netherlands R&B Falcon Offshore Limited, LLC Oklahoma R&B Falcon, Inc. LLC Oklahoma Ranger Insurance Limited Cayman Islands RB Mediterranean Ltd. Cayman Islands RBF (Nigeria) Limited Nigeria RBF Drilling Co. LLC Oklahoma RBF Drilling Services, Inc. LLC Oklahoma RBF Exploration LLC Delaware RBF Finance Co. Delaware RBF Rig Corporation, LLC Oklahoma Reading & Bates Coal Co., LLC Nevada Reading & Bates-Demaga Perfuraçoes Ltda. Brazil Resource Rig Supply Inc. Delaware Safemal Drilling Sdn. Bhd. Malaysia Santa Fe Braun Inc. Delaware Exhibit 21 SUBSIDIARIES OF TRANSOCEAN LTD. (as of December 31, 2010) Entity Name Jurisdiction Santa Fe Construction Company Delaware Santa Fe Drilling (Nigeria) Limited Nigeria Santa Fe Drilling Company (U.K.) Limited England Santa Fe Drilling Company of Venezuela, C.A. California Santa Fe Servicos de Perfuracao Limitada Brazil Saudi Drilling Company Limited Saudi Arabia SDS Offshore Limited England Sedco Forex Holdings Limited British Virgin Islands Sedco Forex International Drilling, Inc. Panama Sedco Forex International Services, S.A. Panama Sedco Forex International, Inc. Panama Sedco Forex of Nigeria Limited Nigeria Sedco Forex Technology, Inc. Panama Sedneth Panama, S.A. Panama Sefora Maritime Limited British Virgin Islands Services Petroliers Transocean France Servicios Petroleros Santa Fe, S.A. Venezuela Shore Services, LLC Texas Sonat Brasocean Serviços de Perfuraçoes Ltda. Brazil Sonat Offshore do Brasil Perfuraçoes Maritimas Ltda. Brazil Sonat Offshore S.A. Panama T. I. International Mexico S. de R.L. de C.V. Mexico TODDI Holdings LLC Delaware TOIVL Holdings Limited Cayman Islands Transocean (Mediterranean & Red Sea) Drilling Limited Cayman Islands Transocean 1 AS Norway Transocean Africa Drilling Limited Cayman Islands Transocean Alaskan Ventures Inc. Delaware Transocean Arctic Limited Cayman Islands Transocean Asia Services Sdn Bhd Malaysia Transocean Benefit Services Srl Barbados Transocean Brasil Ltda. Brazil Transocean Britannia Limited Cayman Islands Transocean Canada Co. Nova Scotia Transocean Canada Drilling Services Ltd. Nova Scotia Transocean Construction Management Ltd. Cayman Islands Transocean Cunningham LLC Delaware Transocean Deepwater Frontier Limited Cayman Islands Transocean Deepwater Holdings Limited Cayman Islands Transocean Deepwater Inc. Delaware Transocean Deepwater Nautilus Limited Cayman Islands Transocean Deepwater Pathfinder Limited Cayman Islands Transocean Discoverer 534 LLC Delaware Transocean Drilling (Nigeria) Ltd. Nigeria Transocean Drilling (U.S.A.) Inc. Texas Transocean Drilling Israel Ltd. Cayman Islands Transocean Drilling Limited Scotland Transocean Drilling Offshore S.a.r.l. Luxembourg Exhibit 21 SUBSIDIARIES OF TRANSOCEAN LTD. (as of December 31, 2010) Entity Name Jurisdiction Transocean Drilling Resources Limited Cayman Islands Transocean Drilling Sdn. Bhd. Malaysia Transocean Drilling Services (India) Private Limited India Transocean Drilling Services Inc. Delaware Transocean Drilling Turkey Limited Cayman Islands Transocean Drilling U.K. Limited Scotland Transocean Eastern Pte. Ltd. Singapore Transocean Enterprise Inc. Delaware Transocean Europe Holdings Limited Cayman Islands Transocean Europe Ventures Holdings Limited Cayman Islands Transocean Finance Limited Cayman Islands Transocean Financing GmbH Switzerland Transocean Galloway Limited Cayman Islands Transocean Holdings LLC Delaware Transocean Hungary Holdings LLC Hungary Transocean Inc. Cayman Islands Transocean Inc. Luxembourg Asset Management S.C.S. Luxembourg Transocean India Limited Cayman Islands Transocean International Drilling Inc. Delaware Transocean International Drilling Limited Cayman Islands Transocean International Drilling Services Limited Cayman Islands Transocean International Holdings Limited Cayman Islands Transocean International Resources, Limited British Virgin Islands Transocean Investimentos Ltda. Brazil Transocean Investments S.a.r.l. Luxembourg Transocean Jupiter LLC Delaware Transocean Labrador Limited Cayman Islands Transocean LR34 LLC Delaware Transocean Management Inc. Delaware Transocean Management Ltd. Geneva Transocean Marine Limited Cayman Islands Transocean Mediterranean LLC Delaware Transocean Nautilus Limited Cayman Islands Transocean North Sea Limited Bahamas Transocean Offshore (Cayman) Inc. Cayman Islands Transocean Offshore (North Sea) Ltd. Cayman Islands Transocean Offshore (U.K.) Inc. Delaware Transocean Offshore Canada Services Ltd. Nova Scotia Transocean Offshore Caribbean Sea, L.L.C. Delaware Transocean Offshore D.V. Inc. Delaware Transocean Offshore Deepwater Drilling Inc. Delaware Transocean Offshore Deepwater Holdings Limited Cayman Islands Transocean Offshore Drilling Holdings Limited Cayman Islands Transocean Offshore Drilling Limited England Transocean Offshore Drilling Services LLC Delaware Transocean Offshore Europe Limited Cayman Islands Transocean Offshore Holdings Limited Cayman Islands Transocean Offshore International Limited Cayman Islands Exhibit 21 SUBSIDIARIES OF TRANSOCEAN LTD. (as of December 31, 2010) Entity Name Jurisdiction Transocean Offshore International Ventures Limited Cayman Islands Transocean Offshore Limited Cayman Islands Transocean Offshore Management Services Limited Cayman Islands Transocean Offshore Nigeria Limited Nigeria Transocean Offshore Norway Inc. Delaware Transocean Offshore PR Limited Cayman Islands Transocean Offshore Resources Limited Cayman Islands Transocean Offshore Resources Limited II Cayman Islands Transocean Offshore Services Ltd. Cayman Islands Transocean Offshore USA Inc. Delaware Transocean Offshore Ventures Inc. Delaware Transocean Onshore Support Services Limited Scotland Transocean Pacific Drilling Holdings Limited Cayman Islands Transocean Pacific Drilling Inc. British Virgin Islands Transocean Payroll Services SRL Barbados Transocean Perfuracoes Ltda. Brazil Transocean Rig Services Offshore LLC Delaware Transocean Sedco Forex Ventures Limited Cayman Islands Transocean Services AS Norway Transocean Services Offshore LLC Delaware Transocean Services UK Limited England Transocean Seven Seas LLC Delaware Transocean Support Services Limited Cayman Islands Transocean Support Services Nigeria Limited Nigeria Transocean Support Services Private Limited India Transocean Technical Services Inc. Panama Transocean Treasury Services SRL Barbados Transocean UK Limited England Transocean Worldwide Inc. Cayman Islands Triton Asset Leasing GmbH Switzerland Triton Drilling Limited Cayman Islands Triton Drilling Mexico LLC Delaware Triton Financing LLC Hungary Triton Holdings Limited British Virgin Islands Triton Hungary Asset Management LLC Hungary Triton Hungary Investments 1 Limited Liability Company Hungary Triton Industries, Inc. Panama Triton Management Services LLC Hungary Triton Nautilus Asset Leasing GmbH Switzerland Triton Nautilus Asset Management LLC Hungary Triton Offshore Leasing Services Limited Malaysia Triton Pacific Limited England TSSA - Servicos De Apoio, Lda. Angola Turnkey Ventures de Mexico Inc. Delaware Wilrig Offshore (UK) Limited England
